Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO ARGUMENTS
Informalities
The present amendment resolves the informalities raised in the last Office Action, and therefore, those objections are hereby withdrawn.
35 U.S.C. § 101
In response to the rejection of claims 20–22, the Applicant narrowed the scope of claims 20–22 to embodiments that are necessarily a product within the meaning of 35 U.S.C. § 101. Therefore, the rejection under 35 U.S.C. § 101 is withdrawn.
35 U.S.C. § 112
The rejection of claims 5 and 6 under 35 U.S.C. § 112(b) is withdrawn in light of the Applicant’s disclaimer regarding the scope of claims 1 and 5. 
The last Office Action rejected claims 5 and 6 because claim 5 narrowed the “user interaction” of claim 1 to be a user interaction that influences the status of the output of content on the second device, in violation of claim 1’s requirement that the determination of the status of output of content on the second device be “independent of determining that the user interaction satisfies a first condition.” 
However, the Applicant contends that “claim 5 is clear at least because independent claim 1 recites ‘independent of determining’, not ‘independent of the user action’, as the Office Action appears to imply.” (Response 8). As understood by the Examiner, the Applicant seems to urge a reading of claim 1 in which the second determining step is only “independent of” the first determining step by virtue of the determinations themselves being separate from one another. That is, under the Applicant’s reading, the second determination in claim 1 would be “independent of” the first determination in claim 1 even when the first determination helps decide whether or not to change the status of playback on the second device, despite the second determination resolving the status of playback on the second device. They are, after all, different questions. 
Since the Applicant’s apparent understanding of “independent” does not directly contradict the specification, it is a valid construction. See MPEP § 2111.01. And since it is both a reasonable interpretation and one that allows a person of ordinary skill in the art to draw the line for infringement, the rejection under 35 U.S.C. § 112(b) is hereby withdrawn.
Prior Art Rejections Involving Kumar
The rejection of claims 1, 2, 8, 10, 11, 13, and 14 under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0248268 A1 (hereafter “Kumar”) is hereby withdrawn, because the Applicant responded to this rejection by narrowing the scope of the independent claims to require “a lock screen” on which the claimed set of controls are provided. (See Response 10) (arguing that Kumar fails to remove a set of controls that were previously provided on a lock screen).
The Applicant further alleges that Kumar has other deficiencies with respect to the claims. Though moot to the now-withdrawn single reference obviousness rejection of claim 1, the Examiner continues to partially rely upon Kumar to show the obviousness of some claims in view of other references, and therefore, the Applicant’s remarks concerning Kumar will now be addressed.
The Applicant contends that the two determinations in Kumar’s disclosure that the Examiner found to correspond to the respective two determinations in claim 1 are not “independent of” each other, as required by the claim:
[A]t least because the Office Action interprets the user interaction leading to the display of the "interface 600" as the "user interaction [that] satisfies a first condition", Kumar's determination of "determining whether the playback zone is associated with any media content", which is dependent on the "interface 600" already being displayed, is not determined "independent of determining that the user interaction satisfies the first condition".
(Response 9–10).
Respectfully, this is the same mistake that the Applicant accused the Examiner of making in the rejection of claim 5 under 35 U.S.C. § 112. As the Applicant rightly points out, “independent claim 1 recites ‘independent of determining’, not ‘independent of the user action’.” (Response 8). In other words, the Applicant would have us understand the word “independent” in claim 1 to mean that determining the status of output of content on the second device is separate from determining whether a user interaction directly affects the status of output of content, even though the status of the outputting content depends upon the user interaction.
The Applicant cannot have it both ways. If “independent” is broad enough to allow for two separate and different determinations to at least be influenced by the same event for purposes of 35 U.S.C. § 112, then the same meaning should hold for 35 U.S.C. §§ 102–103. That is, under the scope that the Applicant asserts, even if Kumar needs interface 600 to be active to determine the status of playback, at least the question regarding playback status is independent from the question of whether a user performed the necessary manipulations for displaying interface 600.
Conversely, if the Applicant can simply move the goalpost for “independent” every time prior art is cited, it raises a significant question about whether a skilled artisan can read the term and know where to draw the line for infringement. 
In view of the foregoing, the Examiner continues to partially rely upon Kumar to show the obviousness of some claims in view of other references, despite the Applicant’s assertions with respect to the two determinations in Kumar’s disclosure found to correspond to the respective two determinations in claim 1.
Prior Art Rejections Involving Reichling
Claims 1, 2, 5, 6, and 8–11 stand rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0244779 A1 (“Reichling”), while the rejection of the device version of those claims (i.e., claims 13 et seq.) is hereby withdrawn. 
Response to Arguments Concerning Claim 1. Much like with the Kumar rejection, the Applicant contends that this ground of rejection should be withdrawn responsive to the amendment narrowing the scope of the claimed set of controls to a lock screen. Specifically, the Applicant contends that the rejection should be withdrawn because “the lock screen example of FIGS. 11 and 12A of Reichling do not appear to be related to or compatible with the example of FIGS. 14D and 14E.” (Response 10). The Examiner respectfully disagrees, because the rejection was not strictly reliant on the example given in FIGS. 14D and 14E. Rather, the rejection is based on Reichling’s method 1300—which is compatible with both the lock screen example and the FIG. 14 example—falling within the scope of the claimed invention. 
Specifically, the claimed user interaction corresponds to step 1304 of Reichling’s method, in which “computing device 112 that caused [] content to be presented can navigate away from [a] content presentation application that was used to initiate presentation of the content.” Reichling ¶ 174. “Navigating away” involves interacting with the computing device 112 in order to put a content presentation application into a background mode, i.e., a mode where some other application or screen (such as a Web browser or home screen) is in the foreground instead of the content presentation application. Reichling ¶ 174. Naturally, Web browsers and home screens are not the only applications or screens capable of being displayed in the foreground, see Reichling ¶ 67, and one such application/screen notable to the claimed invention is a lock screen. Notably, Reichling discloses many examples of applications or screens that may take the foreground instead of the content presentation application, one of which includes a lock screen. See Reichling ¶¶ 67 and 170.
Response to Arguments Concerning Claims 9 and 10. The Applicant contends that the rejections of claims 9 and 10 should be withdrawn because the Applicant believes, wrongly, that the limitations of claims 9 and 10 were “ignored” and that “claims 9 and 10 does positively recite ‘removing the set of controls on the first device, based on a determination’.” (Response 12).
Respectfully, the Examiner did not ignore any part of claims 9 or 10. In both cases, the Examiner interpreted the words of each claim in accordance with the guidelines set forth in MPEP § 2111.04, pursuant to the Patent Trial and Appeal Board’s (“PTAB”) precedential holding in Ex parte Schulhauser. Specifically, the Examiner read the step of “removing the set of controls on the first device,” and learned, by reading each and every element of the claim, that this step was contingent upon “a determination that the first device is no longer connected to the local area network” in the case of claim 9, and “a determination that the output of the content on the second device has been terminated” in claim 10. Neither claims 9, 10, nor their ancestor claims positively recite the required outcome of the two respective determinations in claims 9 or 10. Rather, the claimed determinations are subordinate clauses of removing the set of controls; removing the set of controls may occur “based on” the claimed determination, but there is no step of actually making that determination. The Examiner is indeed required to consider every limitation recited, but considering every limitation is quite different from presenting evidence of steps that a claimed method does not require under a broadest reasonable interpretation of the claim.
Moreover, the Applicant will observe that the PTAB has made similar findings for claims that use the Applicant’s “based on a determination that” format. See, e.g., Ex parte Vdovjak, PTAB Appeal No. 2018-7087 at *23 (Aug. 29, 2019) and Ex parte Ramasubramonian, PTAB Appeal No. 2020-1589 at *3 and *6–7 (Sep. 20, 2021) (non-precedential).
Claims 1, 2, 5, 6, and 8–11 therefore stand rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Reichling. In contrast, the Applicant’s narrowing of scope for the last limitation of claims 13 and 20 requires the Examiner to withdraw the rejection of those claims for anticipation by Reichling. Although Reichling foregoes provision of the set of the controls when the two conditions are not met, Reichling does not explicitly remove the controls responsive to a later determination of the second condition failing. Since claims 13 and 20 are not method claims, their broadest reasonable interpretation requires a disclosure of such a contingency stored in memory, see MPEP § 2111.04 (subsection II.), which is why the rejection is withdrawn for claims 13 and 20, but not for method claim 1. 
The amendment necessitates new grounds of rejection for claims 13 and 20, however, which are set forth herein.
Prior Art Rejections Involving Harrison
Claims 23–26 and 28–32 stands rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2008/0152263 A1 (“Harrison”).1 The Applicant traverses this rejection, but the traversal is not persuasive.
The Applicant contends that “[t]he cited portions of Harrison do not describe any content or output of content, and thus do not implicitly or impliedly disclose ‘user input being associated with selecting content for output, and the user input being independent of initiating output of the content’ or ‘an interface element on the first device for outputting the content on the second device’.” (Response 12).
Respectfully, this argument fails to comply with rule 37 C.F.R. § 1.111(b) because it does not “specifically point[] out how the language of the claims patentably distinguishes them from the references.” To comply with the rule, the Applicant needed to explain why its claim is distinguishable from the Examiner’s citation and discussion of Harrison ¶ 30 on page 15 of the Non-Final Office Action.
More importantly, the Applicant’s argument is wrong for multiple substantive reasons. For one, claim 23 does not require the output of content, it merely requires an “interface element” that facilitates controlling the output of the content on a different device. Harrison’s “query displayed on the screen 112 as seen in FIG. 4A” (Harrison ¶ 30) falls within the scope of such an interface element, because selecting it allows the content to be copied to the second device, and the second device naturally cannot output content until it has the content. 
Second, as the rejection of claim 24 makes clear, answering the query (i.e., the claimed interface element) causes the content to both be transferred to the second device and explicitly “displayed on a display 126B that is affiliated with the second remote device 130B.” (Non-Final Act. 16 ¶ 76) (quoting Harrison ¶ 32). 
Accordingly, since the Applicant’s traversal is not persuasive, the rejection stands.
CLAIM OBJECTIONS
The Examiner objects to claims 21 and 22 for having the following informality: as a consequence of the amendment to claim 20, claims 21 and 22 now lack antecedent basis for “the computer program product of claim 20.”
Appropriate correction is required.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
I.	REICHLING DISCLOSES CLAIMS 1, 2, 5, 6, AND 8–11.
Claims 1, 2, 5, 6, and 8–11 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0244779 A1 (“Reichling”).
Claim 1
Reichling discloses a method, comprising: 
determining that user interaction with respect to a first device satisfies a first condition, 
“At 1304, computing device 112 that caused [] content to be presented can navigate away from [a] content presentation application that was used to initiate presentation of the content.” Reichling ¶ 174. “Navigating away” involves interacting with the computing device 112 in order to put a content presentation application into a background mode, i.e., a mode where some other application or screen (such as a Web browser or home screen) is in the foreground instead of the content presentation application. Reichling ¶ 174. Naturally, Web browsers and home screens are not the only applications or screens capable of being displayed in the foreground, see Reichling ¶ 67, and one such application/screen notable to the claimed invention is a lock screen. Notably, Reichling discloses many examples of applications or screens that may take the foreground instead of the content presentation application, one of which includes a lock screen. See Reichling ¶¶ 67 and 170.
the user interaction being associated with a second device; 
Putting the content presentation application in a background mode an interaction is “associated with” a second device, because the content presentation application “was used to initiate presentation of the content” on a media receiving device 102. Reichling ¶ 173.
determining, independent of determining that the user interaction satisfies the first condition, that a status of output of content on the second device satisfies a second condition; 
“At 1306, the sender application running on computing device 112 can receive a state of content being presented using media receiving device 102.” Reichling ¶ 175. Notably, step 1306 does not require the sender application to do anything to receive the state of content being presented, but even if one were to misread step 1306 as requiring the navigation in step 1304, the navigation in step 1304 is still independent from whichever command was suitable in step 1302 for starting playback of the content. See Reichling ¶ 174.
providing, in accordance with determining that the first and second conditions have been satisfied, a set of controls on a lock screen of the first device for controlling the output of the content on the second device; 
“In response to receiving the status of the content, the sender application and/or the content presentation application which can be running, for example, in a background state, can create and/or update a notification related to the state of the content.” Reichling ¶ 175. Reichling provides several different examples of such a notification, one of which includes providing the notification on the lock screen of FIG. 12A. “In the example shown in FIG. 12A computing device 112 has caused media receiving device 102 to present a media content item to be presented on display 108 of media playback device 106. In some implementations, in a lock screen of computing device 112 running the sending application, information can be presented to the user regarding identification of media content being presented, which can include title information, episode information, etc. The lock screen can also include controls 1202-1206 for controlling playback of the media content item on media playback device 106.” Reichling ¶ 170.
and removing, in accordance with a later determination that the second condition is no longer satisfied, the set of controls from the lock screen on the first device for controlling the output of the content on the second device.
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.). Accordingly, since claim 1 does not require the condition precedent of a determination that the first and second conditions have not been satisfied, claim 1 also does not require the contingent step of foregoing from providing the set of controls on the first device for controlling the output of the content on the second device.
Claim 2
Reichling discloses the method of claim 1, 
wherein the content output on the second device is not provided to the second device by the first device.
As shown in FIG. 1, the computing device 112 does not provide the media receiving device 102 with its own content, but instead, directs a content delivery server 120 to stream its content to the media receiving device 102 via communication link 128 (rather than communication link 114). See Reichling ¶ 46.
Claim 5
Reichling discloses the method of claim 1, 
wherein the user interaction comprises user input received on the first device, the user interaction for initiating the output of the content on the second device.
“At 1302, a media receiving device (e.g., media receiving device 102) can cause content to be presented by starting playback of the content in response to a suitable command from a computing device (e.g., computing device 112).” Reichling ¶ 173.
Claim 6
Reichling discloses the method of claim 5, 
wherein the user input is received within at least one of a remote control application, a virtual assistant application or a control application running on the first device.
“As another example, an input can be received that can correspond to an instruction to open the content presentation application.” Reichling ¶ 176.
Claim 8
Reichling discloses the method of claim 1, 
wherein the first device and the second device are connected to a local area network.
“In some implementations, media receiving device 102 can be coupled to a computing device 112 using a communications link 114,” which “can include a network, such as a local area network (LAN) having wired and/or wireless connections.” Reichling ¶ 40. 
Claim 9
Reichling discloses the method of claim 8, the removing further comprising: 
removing the set of controls on the first device, based on a determination that the first device is no longer connected to the local area network.
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.). Accordingly, since claim 1 does not require the condition precedent of a determination that the first device is no longer connected to the local area network, claim 1 also does not require the contingent step of removing the set of controls.
Claim 10
Reichling discloses the method of claim 1, the removing further comprising: 
removing the set of controls on the first device, based on a determination that the output of the content on the second device has been terminated.
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.). Accordingly, since claim 1 does not require the condition precedent of a determination that the output has been terminated, claim 1 also does not require the contingent step of removing the set of controls.
Claim 11
Reichling discloses the method of claim 1, wherein determining that the status satisfies the second condition comprises: 
determining that the content is currently being output on the second device.
“At 1306, the sender application running on computing device 112 can receive a state of content being presented using media receiving device 102.” Reichling ¶ 175.
II.	BATES DISCLOSES CLAIMS 20–22.
Claims 20–22 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0004417 A1 (“Bates”).2
Claim 20
Bates discloses: 
A non-transitory computer-readable storage medium storing instructions which, when executed by one or more processors, cause the one or more processors to:
Reference is made to method 500, which may be stored as instructions on a memory that are executable by a processor. Bates ¶ 62 and FIG. 5.
determine that user activity satisfies a first condition, the user activity being associated with a first device;
The computing device “may enter [a] locked state in response to a command to enter the locked state.” Bates ¶ 66.
determine, independent of determining that the user activity satisfies the first condition, that a status of output of content on a second device satisfies a second condition;
Meanwhile, “the computing device may receive data indicating [a] first playback state of [a] playback zone. For instance, when the playback zone enters the first playback state, one or more devices in the media playback system may transmit data indicating that the playback zone is in the first playback state, and the computing device may receive the transmitted data.” Bates ¶ 74.
provide, in accordance with determining that the first and second conditions have been satisfied, a set of controls on a lock screen of the first device for controlling the output of the content on the second device;
“At block 502, the method 500 involves, while (i) a computing device is in a locked state and (ii) a playback zone of a media playback system is in a first playback state, causing a graphical display to display an indication of the playback zone and at least one control element. In one example, the graphical display may also display an indication of the first playback state.” Bates ¶ 64.
As shown in FIG. 6, the lock screen (interface 600) includes a set of controls 602–614 for controlling output in playback zone 1. See Bates ¶¶ 79–80 and FIG. 6.
remove, in accordance with a later determination that the second condition is no longer satisfied, the set of controls from the lock screen on the first device for controlling the output of the content on the second device.
“At block 506, the method 500 involves while the computing device is in the locked state, based on the received selection, causing the playback zone to enter a second playback state,” Bates ¶ 87, and in response, “the interface 600 may be updated to reflect the updated playback state of Playback Zone 1.” Bates ¶ 88. Notably, “[i]nstead of the pause control element 606, the interface 700 displays a play control element 706. Further, instead of metadata 602, an playback zone indication 720 may be provided identifying the displayed control elements are applicable to Playback Zone 1. In addition, in this example, album art 614 is not displayed.” Bates ¶ 89.
The Applicant is reminded that the depiction of similar skip controls in FIG. 7A does not remove Bates from the scope of the claimed invention for two reasons. First, computing device interface 700 is described as a different interface from interface 600, and while Bates acknowledges that the skip backward and skip forward control elements are “similar control elements to that of interface 600,” Bates ¶ 89, they are just that: “similar,” not the same. Second, even if one were to mistake the skip control elements in interface 700 for being the “same” as those in interface 600—which, again, they are not—it would still be true that interface 700 is missing several elements from “the set” of elements in interface 600, e.g., pause control element 606 and progress bar 610 (depicted as missing from FIG. 7A). To that end, it is at least the case that interface 700 removes “the set” of controls that were disclosed for interface 600, because the whole “set” is no longer displayed.
Claim 21
Bates discloses the computer program product of claim 20, 
wherein the user activity comprises an interaction with at least one of the second device or a third device.
In addition to receiving a user input to enter the locked state (as explained above in the rejection of claim 20), the decision to display a particular control interface at the lock screen may be further influenced by whichever “playback zone that the computing device is physically closest too [sic].” Bates ¶ 70. In that case, “the computing device may determine which playback zone the computing device is physically closest too [sic] according to wireless communication signal strengths and/or local area network triangulation.” Bates ¶ 70. To be clear, the claimed “user activity” in this embodiment corresponds to bringing the computing device within communication range of whichever zone is physically closest.
Claim 22
Bates discloses the computer program product of claim 20, 
wherein the content is stored locally on the first device or the content is provided to the first device by a server.
“Example audio content sources may include a memory of one or more playback devices in a media playback system such as the media playback system 100 of FIG. 1, local music libraries on one or more network devices (such as a control device, a network-enabled personal computer, or a networked-attached storage (NAS), for example), streaming audio services providing audio content via the Internet (e.g., the cloud), or audio sources connected to the media playback system via a line-in input connection on a playback device or network devise, among other possibilities.” Bates ¶ 57.
III.	HARRISON DISCLOSES CLAIMS 23–26 AND 28–32.
Claims 23–26 and 28–32 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2008/0152263 A1 (“Harrison”).
Claim 23
Harrison discloses:
A method, comprising:
“The flow diagram in FIG. 3 depicts an example of a file transfer method 300 that may be implemented using the device 100.” Harrison ¶ 27.
determining that user input received on a first device satisfies a first condition, the user input being associated with selecting content for output, and the user input being independent of initiating output of the content;
“Specifically, at 302 a file to be transferred from a source to a destination is identified.” Harrison ¶ 27. To select the file to be transferred, “multiple files may be represented by images or icons displayed on the display screen,” and then, “[a] particular file may be selected, e.g., by touching it, in the case of a touch screen.” Harrison ¶ 27.
determining that a positioning of the first device relative to a second device satisfies a second condition;
“The source and/or destination for the file may be identified using a signal generated by the remote device detector 108, as indicated at 304.” Harrison ¶ 28. In one example (FIG. 4), the destination for the file (second remote device 130B) may be determined by “using a marker 133B on the second remote device 130B,” i.e., by pointing the hand-held device 100 in such a way that the hand-held device’s device detector can recognize marker 133B and generate a signal in response to recognizing it. Harrison ¶ 30. 
and providing, based on determining that the first and second conditions have been satisfied, an interface element on the first device for outputting the content on the second device.
A “query” may be “displayed on the screen 112 as seen in FIG. 4A,” asking the user to confirm selection of the device. Harrison ¶ 30. Note that while Harrison discloses the query pertaining to the first remote device 130A (whereas this rejection maps the claimed second device to Harrison’s second remote device 130B), Harrison further discloses that the “second remote device 130B may be selected as the destination for the file 124 in a similar fashion” as the first remote device. Harrison ¶ 30.
Claim 24
Harrison discloses the method of claim 23, further comprising:
receiving user selection of the interface element;
“A user may confirm selection of the first remote device 130A [and the second remote device 130B] by providing input to the remote device 100 in response to a query displayed on the screen 112.” Harrison ¶ 30.
and in response to receiving the user selection, facilitating outputting the content on the second device.
“Once the source, destination and file have been identified, the device 100 may recognize a gesture from a signal generated by the case motion sensor as a result of motion of the case 101 as indicated at 306. Gesture recognition may take place as described above. The file may then be transferred from the source to the destination in response to recognition of the gesture as indicated at 308.” Harrison ¶ 29. The Applicant will observe that this extra “gesture” falls within the open-ended scope of comprising, and that, ultimately, the file is not transferred but for the user confirming his or her selection via the aforementioned input. 
Finally, transferring the file facilitates output of the file on the second device because, “[a]fter the file 124 has been transferred, the image 125 may be displayed on a display 126B that is affiliated with the second remote device 130B. This may provide a visual cue that the file has been successfully transferred.” Harrison ¶ 32.
Claim 25
Harrison discloses the method of claim 24, 
wherein the content output on the second device is provided to the second device by the first device.
In at least one example, “the hand-held device 100 may be the source device.” Harrison ¶ 26; see also Harrison ¶ 28 (repeating an example in which “the file to be transferred is the file 125 stored in the memory 104 of the hand-held device 100.”).
Claim 26
Harrison discloses the method of claim 24, 
wherein the content output on the second device is provided to the second device by a device other than the first device.
In at least one other example, “the file may be transferred from one remote device to another remote device using the hand-held device to select the source and destination devices and trigger the transfer. An example of such an embodiment may be implemented as illustrated in FIG. 3 and FIGS. 4A–4B.” Harrison ¶ 26.
Claim 28
Harrison discloses the method of claim 23, 
wherein the interface element provides for selection of the second device, from among plural devices, for the outputting of the content.
It is noted that this claim does not require the interface element to display the plural devices, it merely requires a way to select the second device, wherein the second device is one of among a plurality of devices available for content output. Harrison likewise discloses that the “query” may be “displayed on the screen 112 as seen in FIG. 4A” in order to confirm selection of a device, which is one of among a plurality of devices 130A and 130B. Harrison ¶ 30.
Claim 29
Harrison discloses the method of claim 23, 
wherein the interface element provides for a selection to output the content, the method further comprising: automatically selecting the second device, from among plural devices, for the output of the content.
A “query” may be “displayed on the screen 112 as seen in FIG. 4A,” asking the user to confirm selection of the device. Harrison ¶ 30.
Claim 30
Harrison discloses the method of claim 29, 
wherein automatically selecting the second device is based on prior user interaction corresponding to selection of the second device from among the plural devices.
The remote device chosen for the confirmation/query screen is automatically selected based on a user interaction that occurs immediately prior to the screen, the user interaction being the user pointing the hand-held device 100 at the remote device that he/she desires to select. Harrison ¶ 30.
Claim 31
Harrison discloses the method of claim 23, 
wherein the first device and the second device are connected to a local area network.
“Both the hand-held device 100 and electronic device 130 may be programmed with code instructions for communicating over a network such as a local area network.” Harrison ¶ 21; see also Harrison ¶ 25 (“Both the hand-held device 110 and remote device 130 may exchange files via a wireless router 132.”).
Claim 32
Harrison discloses the method of claim 23, 
wherein the user input is received within a media player application running on the first device.
Method 300 “may be implemented using the device 100,” and “through execution of the program instructions 114.” Harrison ¶ 27. As discussed in the rejection of claim 23 and throughout the Harrison reference, execution of the program instructions 114 facilitate, among other things, displaying the file on a screen 112 of the hand-held device 100. See Harrison FIG. 1B. Program instructions 114 are therefore a “media player application running on the first device” within the meaning of claim 32.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	REICHLING AND BROMAND TEACH CLAIM 4.
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Reichling as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2019/0325895 A1 (“Bromand”).
Claim 4
Reichling teaches the method of claim 1, but does not explicitly disclose whether a machine learning model is used to determine that the user interaction with respect to the first device satisfies the first condition.
Bromand, however, teaches a method of controlling playback on a second device via a first device, 
wherein a machine learning model is used to determine that the user interaction with respect to the first device satisfies the first condition.
By way of background, much like Reichling and the claimed invention, Bromand teaches a method and device that executes a user command involving media content. See Bromand ¶¶ 88–89. Bromand further teaches that the command is received via a “natural utterance” input, which “user device 102 feeds [to] the command processor 150” as signals. Bromand ¶ 85. Notably, “the command processor 150 also includes one or more machine learning models 160 that use training algorithms to, e.g., improve command extraction from textual components of natural utterances and/or map extracted commands to actions generally or specifically depending on the user.”  Bromand ¶ 92.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply improve Reichling’s method and device with Bromand’s machine learning model, thereby using a machine learning model to determine when the user’s interaction satisfies a first condition. One would have been motivated to combine Bromand with Reichling because the machine learning model provides an interface that is easier to use and more forgiving. See Bromand ¶¶ 18–21.
II.	REICHLING AND HARRISON TEACH CLAIM 7.
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Reichling as applied to claim 1 above, and further in view of Harrison.
Claim 7
Reichling teaches the method of claim 1, but does not take a positioning of the first device relative to the second device into account with respect to the user interaction. 
Harrison, however, teaches a method 200 of remotely transferring and outputting content on a second device by using a first device,
wherein a positioning of the first device relative to the second device is used to determine that the user interaction with respect to the first device satisfies the first condition.
“Specifically, as indicated at 202 a remote device 130 may be identified from a signal generated by the remote device detector 108. The remote device 130 may be one of a plurality of remote devices in the vicinity of the hand-held device 100.” Harrison ¶ 22. Shortly thereafter, “device 100 may recognize a gesture from a signal generated by the case motion sensor as a result of motion of the case 101 as indicated at 204. A file 124 may then be transferred from the memory 104 of the hand-held device 100 to the memory 134 of the remote device 130 or vice versa in response to recognition of the gesture as indicated at 206.” Harrison ¶ 23.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Reichling’s method and device by taking a positioning of the first device relative to the second device into account with respect to the claimed user interaction, as taught by Harrison. One would have been motivated to combine Harrison with Reichling because “[i]t would be desirable . . . to make file transfer between nearby devices less complicated and more intuitive.” Harrison ¶ 4.
III.	REICHLING AND COENEN TEACHES CLAIM 12.
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Reichling as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2019/0191208 A1 (“Coenen”).
Claim 12
Reichling teaches the method of claim 1, but does not explicitly disclose determining that the status satisfies the second condition comprises determining that the output of content on the second device has been paused for less than a predefined amount of time.
Coenen, however, teaches a method of deciding whether to display or forego displaying playback controls based on a determination much like the claimed “determining that the status satisfies the second condition comprises,” wherein:
determining that the output of content on the second device has been paused for less than a predefined amount of time.
As shown in FIGS. 13a to 13d, Coenen displays a progress bar 150 that comprises icons corresponding to several different playback controls. Coenen ¶ 111. However, “[t]he progress bar 150 may be displayed for a predetermined time . . . in response to a command from the user, such as a pause, fast forward or rewind command.” Coenen ¶ 110 (emphasis added).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to limit the second condition to when the output of content on the second device has been paused for less than a predefined amount of time, as taught by Coenen. One would have been motivated to combine Coenen with Reichling because “there is a need for an intuitive, easy to use means of navigating large quantities of television programming to find desired programmes,” Coenen ¶ 5, and hiding the progress bar 150 after a predetermined amount of time helps satisfy that need by decluttering the user interface, due to the apparent amount of time that the user did not need the progress bar 150. 
IV.	KUMAR AND REICHLING TEACH CLAIMS 13, 14, 17, AND 18.
Claims 13, 14, 17, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0248268 A1 (hereafter “Kumar”) in view of Reichling.
Claim 13
Kumar teaches:
A device, comprising: at least one processor; and a memory including instructions that, when executed by the at least one processor, cause the at least one processor to: 
“Method 500 shown in FIG. 5A presents an embodiment of a method that can be implemented within an operating environment involving, for example, the media playback system 100 of FIG. 1, one or more of the playback device 200 of FIG. 2, and one or more of the control device 300 of FIG. 3.” Kumar ¶ 61. Each of the foregoing illustrate the respective devices 100–300 as including processors and memory for storing instructions that are executed thereby. See Kumar FIGS. 1–3 and corresponding detailed description.
determine that user interaction with respect to the device satisfies a first condition, the user interaction being associated with a second device; 
“At block 502, the method 500 involves displaying a collapsed format representation of a playback zone in a media playback system,” i.e., interface 600 of FIG. 6A. Kumar ¶ 63. Specifically, “the interface 600 may represent one of multiple tabs or views of a controller interface,” which the user may access “by interacting with the controller interface.” Kumar ¶ 64. 
It should be understood that the claimed “first condition” corresponds to the user interacting with the controller interface to cause block 502 to display interface 600.
determine, independent of determining that the user interaction satisfies the first condition, that a status of output of content on the second device satisfies a second condition; 
“At block 504, the method 500 involves determining whether the playback zone is associated with any media content. In one example, the association between the playback zone and media content may include media content being played and/or paused by one or more playback devices in the playback zone.” Kumar ¶ 66.
provide, in accordance with determining that the first and second conditions have been satisfied, a set of controls on a 
“At block 506, the method 500 involves displaying an expanded format representation of the playback zone. As indicated by block 504 shown in FIG. 5A, the display of the expanded format representation of the playback may be based on, or in response to a determination that the playback zone is associated with media content.” Kumar ¶ 71. “As shown in FIG. 6B, the expanded format representation 604' displays information 614 associated with the media content having example track title ‘Track 653,’ by example artist ‘Artist 23,’ along with example album art associated with the media content.” Kumar ¶ 72.
It should be understood that displaying the expanded format requires satisfaction of both conditions: the first condition was the user interacting with a mobile device in order to view interface 600 of FIG. 6A, while the second condition concerned the status of playback in one of the zones, which caused one of the playback zones to be displayed within interface 600 in the expanded format. 
for controlling the output of the content on the second device; and
Claim 13 never recites or requires any functionality with respect for “controlling the output” of the content, thus, the foregoing limitation is a mere recitation of intended use that need not be disclosed by the prior art to reach a finding thereof. Nevertheless, as will be shown below, displaying controls on a lock screen that remotely control the output of content was known prior to the claimed invention.
removing, in accordance with a later determination that the second condition is no longer satisfied, the set of controls from the lock screen on the device for controlling the output of the content on the second device.
“As shown in FIG. 5A, if at block 504 a determination is made that the playback zone is not associated with media content, the method 500 may proceed back to block 502 where a collapsed format representation of the playback zone is provided.” Kumar ¶ 70.
Those reviewing this Office Action will be careful to understand two important aspects of this finding. First, the claimed “set of controls” reads on either one of the entire “expanded format representation,” or the “information 614” displayed therein. Both are “removed” from the screen responsive to the block 504 determination within the meaning of the claimed invention: the information 614 is removed because it clearly is not there (i.e., it is not an element of the collapsed format representation), and the expanded format representation is also considered “removed” because the collapsed format representation is clearly not the expanded format representation.
Second, with respect to removing the set of controls “from the lock screen,” the rest of this rejection will show why, in view of Reichling, it would have been obvious to display Kumar’s controls on a lock screen. Since Kumar teaches removing the set of controls from any screen on which they are displayed, modifying Kumar with Reichling to display the set of controls on a lock screen necessarily means that Kumar, as modified, removes those controls “from the lock screen” whenever it removes the controls.
In any case, as mentioned above, although Kumar does not explicitly anticipate displaying the set of controls “on a lock screen,” Reichling explicitly teaches a device with a processor configured to provide:
a set of controls on a lock screen the device 
“In the example shown in FIG. 12A computing device 112 has caused media receiving device 102 to present a media content item to be presented on display 108 of media playback device 106. In some implementations, in a lock screen of computing device 112 running the sending application, information can be presented to the user regarding identification of media content being presented, which can include title information, episode information, etc.” Reichling ¶ 170.
for controlling the output of the content on the second device; 
“The lock screen can also include controls 1202–1206 for controlling playback of the media content item on media playback device 106.” Reichling ¶ 170.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Kumar’s display of controls for controlling various remote playback zones with Reichling’s technique of displaying the same on a lock screen. One would have been motivated to add Kumar’s controls to a lock screen, in addition to other parts of the device, as this would save users from needing “to perform action to ‘unlock’ the computing device” in order to control a media presentation, since the controls would be available directly from the lock screen.
Claim 14
Kumar and Reichling teach the device of claim 13, 
wherein the content output on the second device is not provided to the second device by the device.
“Example audio content sources may include a memory of one or more playback devices in a media playback system such as the media playback system 100 of FIG. 1, local music libraries on one or more network devices (such as a control device, a network-enabled personal computer, or a networked-attached storage (NAS), for example), streaming audio services providing audio content via the Internet (e.g., the cloud).” Kumar ¶ 58.
Reichling provides for the same in an overlapping teaching. As shown in FIG. 1, the computing device 112 does not provide the media receiving device 102 with its own content, but instead, directs a content delivery server 120 to stream its content to the media receiving device 102 via communication link 128 (rather than communication link 114). See Reichling ¶ 46.
Claim 17
Kumar and Reichling teach the device of claim 13, 
wherein the user interaction comprises user input received on the device, the user interaction for initiating the output of the content on the second device.
“At 1308, computing device 112 can receive an input to control presentation of the content through the notification that was created and/or updated at 1306. For example, computing device can open a notification page in response to receiving the predetermined input.” Reichling ¶ 176.
Claim 18
Kumar and Reichling teach the device of claim 17, 
wherein the user input is received within at least one of a remote control application, a virtual assistant application or a control application running on the device.
“[T]he interface 600 may represent one of multiple tabs or views of a controller interface,” which the user may access “by interacting with the controller interface.” Kumar ¶ 64.
V.	KUMAR, REICHLING, AND BROMAND TEACH CLAIM 16.
Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Kumar and Reichling as applied to claim 13 above, and further in view of Bromand.
Claim 16
Kumar and Reichling teach the device of claim 13, but do not explicitly disclose whether a machine learning model is used to determine that the user interaction with respect to the first device satisfies the first condition.
Bromand, however, teaches a method of controlling playback on a second device via a first device, 
wherein a machine learning model is used to determine that the user interaction with respect to the first device satisfies the first condition.
By way of background, much like Kumar, Reichling, and the claimed invention, Bromand teaches a method and device that executes a user command involving media content. See Bromand ¶¶ 88–89. Bromand further teaches that the command is received via a “natural utterance” input, which “user device 102 feeds [to] the command processor 150” as signals. Bromand ¶ 85. Notably, “the command processor 150 also includes one or more machine learning models 160 that use training algorithms to, e.g., improve command extraction from textual components of natural utterances and/or map extracted commands to actions generally or specifically depending on the user.”  Bromand ¶ 92.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply improve Kumar and Reichling’s devices with Bromand’s machine learning model, thereby using a machine learning model to determine when the user’s interaction satisfies a first condition. One would have been motivated to combine Bromand with Kumar and Reichling because the machine learning model provides an interface that is easier to use and more forgiving. See Bromand ¶¶ 18–21.
VI.	KUMAR, REICHLING, AND HARRISON TEACH CLAIM 19.
Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Reichling as applied to claim 13 above, and further in view of Harrison.
Claim 19
Reichling teaches the device of claim 13, but does not take a positioning of the first device relative to the second device into account with respect to the user interaction. 
Harrison, however, teaches a method 200, implemented on a device 100, for remotely transferring and outputting content on a second device by using a first device,
wherein a positioning of the device relative to the second device is used to determine that the user interaction with respect to the device satisfies the first condition.
“Specifically, as indicated at 202 a remote device 130 may be identified from a signal generated by the remote device detector 108. The remote device 130 may be one of a plurality of remote devices in the vicinity of the hand-held device 100.” Harrison ¶ 22. Shortly thereafter, “device 100 may recognize a gesture from a signal generated by the case motion sensor as a result of motion of the case 101 as indicated at 204. A file 124 may then be transferred from the memory 104 of the hand-held device 100 to the memory 134 of the remote device 130 or vice versa in response to recognition of the gesture as indicated at 206.” Harrison ¶ 23.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Reichling’s method and device by taking a positioning of the first device relative to the second device into account with respect to the claimed user interaction, as taught by Harrison. One would have been motivated to combine Harrison with Reichling because “[i]t would be desirable . . . to make file transfer between nearby devices less complicated and more intuitive.” Harrison ¶ 4.
VII.	HARRISON AND UNDERWOOD TEACH CLAIM 27.
Claim 27 is rejected under 35 U.S.C. § 103 as being unpatentable over Harrison as applied to claim 23 above, and further in view of U.S. Patent Application Publication No. 2014/0143738 A1 (“Underwood”).
Claim 27
Harrison teaches the method of claim 23, but does not explicitly disclose the use of a machine learning model to determine at least one of whether the user input received on the first device satisfies the first condition, or the positioning of the first device relative to the second device satisfies the second condition.
Underwood, however, teaches a method wherein:
a machine learning model is used to determine at least one of whether the user input received on the first device satisfies the first condition, or the positioning of the first device relative to the second device satisfies the second condition.
By way of background, Underwood teaches a method S100 that involves progressively tracking the “gesture-state” of a gesture input to determine whether or not a user’s input is sufficient to satisfy a condition that is necessary to apply an action to a file. Underwood ¶ 35. Notably, “[a]ny suitable heuristics, conditional logic, machine learning, and/or other suitable algorithms may be used to track a gesture.” Underwood ¶ 36.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a machine learning model to decide whether or not the user’s input in Harrison’s disclosure is satisfactory, as taught by Underwood. One would have been motivated to apply machine learning techniques to interpret user inputs because “the input mechanics and the limited screen real estate [on mobile devices] limit the way in which the devices can be used for actively working on content and manipulating content,” and therefore “there is a need in the user interface field to create a new and useful system and method for applying gesture input to digital content.” Underwood ¶ 3.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        


    
        
            
    

    
        1 Due to a typographical error, the Non-Final Office Action did not explicitly enumerate claim 23 in the heading of the rejection, but did provide a finding for each and every limitation thereof, and the Applicant appears to have recognized the rejection. (See Response 11–12). The error is corrected in this Office Action. 
        2 Bates was first cited by the Examiner in the Notice of References Cited dated December 21, 2021, and therefore, a duplicate citation will not be provided herewith.